Montgomery, J.
The sole question presented in this ease is whether the filing of an affidavit for transcript with a justice of the peace, and the filing of such transcript in the circuit court, after the expiration of five days from the rendition of judgment, and before a stay of execution has ever been entered with the justice, operate to divest the justice of jurisdiction of the cause, and to prevent the party against whom the judgment was entered from thereafter entering a stay with the justice.
We think this question should be answered in the affirmative. Section 6947, 3 How. Stat. (Act No. 173, Laws of 1885), provides that whenever an execution may by law be issued upon any judgment rendered by a justice of the peace for $20 or over, exclusive of costs, the party in whose favor such judgment shall have been rendered may proceed to take steps to file a transcript in the circuit court. Section 6948 provides for the filing of such transcript with the clerk of the circuit court. How. Stat. § 6949 is as follows:
“Such judgment shall have the same effect as a judgment rendered in the circuit or district court, and may in the same manner be enforced, discharged, and canceled; and execution may be issued thereon against both the surety and the person against whom the judgment was rendered, or either of them, in the same manner as if execution were to be issued by the justice."
Section 6993 provides:
“ Whenever a transcript of a judgment rendered by a justice of the peace shall have been filed and docketed by the clerk of the circuit or district court for the county, all executions thereon shall be issued out of and under the seal of such circuit or district court, and the power and authority of the justice in respect to such judgment shall cease."
We do not see any ambiguity or uncertainty in the *299language employed in these sections. At the expiration of five days from the rendition of the judgment execution “may by law be issued.” The transcript may therefore be taken out and entered. This is done, and the case docketed in the circuit, and the “power and authority of the justice in respect to such judgment shall cease.” The learned circuit judge took a different view, and set aside the judgment docketed in the circuit. In this, we think, he was in error, and the writ requiring the correction of this error should issue.
.Hooker, C. J., and Grant, J., concurred with Montgomery, J.